Filed 6/17/21
See Concurring Opinion

                           CERTIFIED FOR PUBLICATION



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FOURTH APPELLATE DISTRICT

                                     DIVISION TWO




 THE PEOPLE,

         Plaintiff and Appellant,                   E074162

 v.                                                 (Super.Ct.No. FSB1300161)

 JAMES AMBROSIA WILLIAMS,                           OPINION

         Defendant and Respondent.



        APPEAL from the Superior Court of San Bernardino County. Lorenzo R.

Balderrama, Judge. Vacated and remanded with directions.

        Jason Anderson, District Attorney, and Ronald D. Webster, Deputy District

Attorney, for Plaintiff and Appellant.

        Thomas Owen, under appointment by the Court of Appeal, for Defendant and

Respondent.




                                            1
       In this case, we decide that before a trial court exercises its discretion pursuant to

section 1170 of the Penal Code1 to recall a sentence and enter a reduced term, it must:

(i) give the parties notice and an opportunity to be heard in accordance with the

procedural guidelines we suggest; and (ii) set forth the reasons for its choice of sentence.

                                     BACKGROUND

       In 2013, a jury found defendant and respondent James Ambrosia Williams guilty

of child abuse and that he had personally inflicted great bodily injury on the child, who

was under the age of five. (§§ 273a, subd. (a), 12022.7, subd. (d).) The trial court found

defendant had a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)), a

prior serious felony conviction (§ 667, subd. (a)(1)), and two prior prison terms (§ 667.5,

subd. (b)). It imposed an aggregate term of 22 years in state prison, including a five-year

enhancement for the prior serious felony conviction. Defendant appealed to this court,

and we affirmed. (People v. Williams (Oct. 17, 2014, E060134) [nonpub. opn.].)

       At the time defendant was sentenced, section 1385 generally authorized judges

and magistrates to order an action dismissed in the interests of justice on their own

motion or upon the application of the prosecuting attorney but specifically barred them

from striking any prior serious felony conviction in connection with imposition of a five-

year enhancement. (Former § 1385.) Four years after defendant was sentenced, Senate

Bill No. 1393 (Reg. Sess. 2017-2018) amended the statute to delete the prohibition.

(§ 1385; Stats. 2018, ch. 1013, § 2, eff. Jan. 1, 2019.)


       1 All statutory references hereafter are to the Penal Code unless otherwise
indicated.

                                              2
       On September 12, 2019, the Secretary of the Department of Corrections and

Rehabilitation (CDCR) sent a letter to the judge who had sentenced defendant in

November 2013. The missive notified the judge of its recommendation made pursuant to

section 1170, subdivision (d), to recall defendant’s sentence and resentence him “[i]n

light of the court’s newfound authority to not impose a consecutive enhancement

pursuant to section 667, subdivision (a)(1) (authority which did not exist at the time of

[defendant’s] sentencing) . . . .” Several documents were enclosed with the letter,

including a copy of the information, sentencing minute order, the agency’s “Frequently

Asked Questions” handout, and defendant’s inmate assignment history and rules

violation report.

       A copy of the letter and its enclosures were sent to the San Bernardino County

District Attorney and the Public Defender.

       In an unreported minute order dated September 30, 2019, and without the parties

present, the sentencing judge recalled defendant’s sentence and struck the five-year

punishment for the section 667 serious felony enhancement. The rest of defendant’s

sentence remained unchanged. The People appealed.

                                      DISCUSSION

       On appeal, the People argue the sentencing court abused its discretion in three

respects when it resentenced defendant: it did not give them notice or an opportunity to

present evidence or to notify the victim of the resentencing; the hearing did not occur on

the record; and the statement in the minute order of the reasons for the sentence reduction

is inadequate. We agree.


                                             3
       The need for notice and the opportunity for a hearing

       As a general rule of common law, the sentencing court loses jurisdiction to vacate

or modify the judgment in a criminal case after the defendant has started to serve the

sentence. (Dix v. Superior Court (1991) 53 Cal.3d 442, 455 (Dix).) Exceptions to that

rule are found in section 1170, which governs determinate sentencing for persons

convicted of public offenses and provides for recall and resentencing of defendants

convicted pursuant to its provisions who have been committed to the custody of CDCR.

(§ 1170, subds. (a), (d), (e).)

       In relevant part, subdivision (d)(1) of section 1170 authorizes but does not require

the trial court to recall and resentence defendants at any time after their commitment

upon receipt of a recommendation for that action submitted by CDCR. If the court

exercises its direction to recall a sentence, it may “resentence the defendant in the same

manner as if they had not previously been sentenced, provided the new sentence, if any,

is no greater than the initial sentence.” (§ 1170, subd. (d)(1).) The subdivision states its

purpose is to “ ‘eliminate disparity of sentences and to promote uniformity of

sentencing,’ ” but our courts have long held the provision permits recall and resentencing

for “any otherwise lawful reason.” (Dix, supra, 53 Cal.3d at pp. 454, 459.)

       It is axiomatic that due process requires the sentencing court to give the parties

formal notice of CDCR’s recommendation and the opportunity to be heard if the court is

considering resentencing defendant. (People v. McCallum (2020) 55 Cal.App.5th 202,

215-216 (McCallum), citing Dix, supra, 53 Cal.3d at p. 463.) The difficulty is that unlike

the subdivisions of section 1170 authorizing recall and resentencing of defendants who


                                              4
were under the age of 18 when sentenced and of inmates who are terminally ill with an

incurable condition (§ 1170, subds. (d)(2), (e)), subdivision (d)(1) does not set forth

procedures to provide notice of the recommendation to the parties or to request a hearing.

Instead, it appears in some cases CDCR provided notice to the prosecutor and defense

counsel by sending a courtesy copy of the recommendation, and counsel then requested a

hearing. (E.g., McCallum, at p. 209; People v. Federico (2020) 50 Cal.App.5th 318, 322,

review granted Aug. 26, 2020, S263082 (Federico).)

       Reliance on CDCR to provide copies to the parties falls short of ensuring the

parties’ rights to notice and the opportunity to be heard are protected. The CDCR

missive does not, of course, advise the parties whether and in what manner the court will

respond to the agency’s recommendation. Nor can CDCR properly be relied upon to

provide notice to counsel because the Code of Regulations requires it to send the

recommendation only to the sentencing court with a copy provided to the inmate. (Cal.

Code Regs., tit. 15, § 3076.1, subd. (e)(2).) Moreover, if CDCR’s missive to the

sentencing court shows copies were provided to the prosecutor and defense counsel, and

neither one notified the court of any objection to CDCR’s proposed change in the

sentence, the court might simply adopt the recommendation, which appears to be what

occurred here.

       Instructive guidance for procedures to be employed upon receipt of a CDCR

recommendation made pursuant to section 1170, subdivision (d)(1), is provided in section

28:8 of the Rutter Group’s Sentencing California Crimes. (Couzens et al., Sentencing

Cal. Crimes (The Rutter Group 2020) § 28:8 (Couzens).) There, Couzens points out that


                                              5
CDCR uses subdivision (d)(1) recommendations not only to bring to the trial court’s

attention sentences in need of correction (e.g., unauthorized sentences) but also to invite

the court to recall sentences based upon equitable considerations (e.g., extending the

benefit of an ameliorative change in the law to a defendant whose judgment is final).).

(Couzens, supra, at pp. 28-16 to 28-19.) We are concerned here with the latter type of

recommendation.

       A defendant is not entitled to a hearing on the issue whether the court should

consider recalling his or her sentence in response to an equity-based CDCR

recommendation. (McCallum, supra, 55 Cal.App.5th at pp. 211-214.) But, if the court is

inclined to recall a defendant’s sentence for equitable reasons, it should prepare and serve

on counsel for the parties its tentative response to the recommendation along with copies

of all correspondence with CDCR. (Couzens, supra, at pp. 28-20 to 28-21.) The

tentative ruling should state with particularity the reasons for its sentence choice and

provide counsel a window of time within which to object and request a hearing. (§ 1170,

subd. (c); Couzens, at pp. 28-20 to 28-21.) If defendant is not represented by counsel, the

court should appoint (or reappoint) the public defender. (McCallum, at pp. 215-216; see

Couzens, at pp. 28-21 to 28-22.)

       If no objection is received, the court should enter a minute order in accordance

with its tentative ruling. (Couzens, at p. 28-21.) If a party requests a hearing, an initial

appearance to attempt an informal resolution is recommended. (Couzens, et al.,




                                              6
Sentencing Cal. Crimes, supra, at pp. 28-21 to 28-22.) If an agreement is not reached,

then the court must conduct a formal sentencing hearing. (Ibid.)2

       Here, there is nothing in the record to suggest the court gave the parties any

indication of its intention to adopt CDCR’s recommendation or an opportunity to be

heard. Although we recognize the lack of procedural guidance in subdivision (d)(1) of

section 1170, we find the court was required to prepare a tentative order for service on

the parties indicating its intent to recall the sentence and its proposed disposition and to

provide a reasonable deadline for receipt of any objection.

       The statement of reasons requirement

       The People also argue the reason given by the sentencing court for its decision to

strike the punishment for the serious felony enhancement is inadequate. We agree.

       Whenever the court exercises its discretion to make a sentencing choice, it must

state on the record the reasons for its decision. (§§ 1170, subd. (c), 1385, subd. (a); Cal.

Rules of Court, rule 4.406(a); People v. Bonnetta (2009) 46 Cal.4th 143, 152-153; People

v. Gulbrandsen (1989) 209 Cal.App.3d 1547, 1552.) Subdivision (d)(1) of section 1170

suggests consideration of postconviction factors such as the defendant’s record of


       2  The concurring opinion posits we should simply declare the trial court erred and
remand for a resentencing hearing. That approach fails to provide guidance for a trial
court when it does not wish to enter a summary denial of a section 1170, subdivision
(d)(1) CDCR recall recommendation based on equitable considerations, guidance that
could readily have prevented the error that occurred here. The concurrence also
expresses concern because the parties did not propose or brief the procedures set forth
herein. We note the People and defendant were apprised of the procedures in our
tentative opinion and were given the opportunity to address them fully when they
appeared for oral argument at our request.


                                              7
discipline and rehabilitation while incarcerated, whether the defendant’s risk for future

violence has been reduced due to age, time served, or diminished physical condition, or

any evidence that circumstances have changed since the original sentencing such that

defendant’s continued incarceration is no longer in the interest of justice. If, as here, the

court is striking the additional punishment imposed for an enhancement pursuant to

subdivision (b)(1) of section 1385, the court is to state its reasons for the dismissal orally

on the record unless the proceedings are not being recorded electronically or reported by

a court reporter. (§ 1385, subd. (a).) In that event, the reasons must be entered in the

minutes. (Ibid.)

       The purpose of the section 1385 statement requirement is (i) to promote judicial

accountability to protect the public interest in not allowing improper or corrupt dismissals

(People v. Orin (1975) 13 Cal.3d 937, 944) and (ii) to facilitate appellate review (People

v. Superior Court (Romero) (1996) 13 Cal.4th 497, 531). Compliance with the

requirement is mandatory, and an order made pursuant to section 1385 without a

statement of reasons for exercise of the court’s discretion is ineffective. (Romero, at

pp. 531-532.)

       In the minute order entered here, the court set forth the authority it relied upon for

its decision but did not articulate a factual basis for exercising its discretion to strike the

punishment for the prior serious felony enhancement. The order simply states:

       “Court will recall previous sentence and resentence defendant as described under

PC1170(D) this court will strike the punishment of 5 years state prison for the serious

felony prior enhancement of PC667(a)(1) at the court’s discretion pursuant to PC1385.


                                                8
The rest of the defendant’s sentence remains the same for a total of 17 years. Credits not

addressed. [¶ ] State Prison amended – Reason: Determinate Sentencing/1170 PC.”

       For the reasons set forth ante, we will vacate the order modifying defendant’s

sentence and remand the matter for further proceedings. In that connection, the

sentencing court should consider the issue now pending in the Supreme Court in

Federico, supra, 50 Cal.App.5th 318, review granted August 26, 2020, S263082 and

People v. Padilla (2020) 50 Cal.App.5th 244, review granted August 26, 2020, S263375,

that is: “When a judgment becomes final, but is later vacated, altered, or amended and a

new sentence imposed, is the case no longer final for the purpose of applying an

intervening ameliorative change in the law?”

                                      DISPOSITION

       The sentence is vacated. The matter is remanded for proceedings consistent with

the views we have expressed herein.

       CERTIFIED FOR PUBLICATION



                                                               RAMIREZ
                                                                                        P. J.


I concur:


McKINSTER
                          J.




                                            9
[People v. James Ambrosia Williams, E074162]

MENETREZ, J., Concurring.

       The trial court resentenced James Ambrosia Williams pursuant to subdivision

(d)(1) of Penal Code section 1170 (unlabeled statutory citations are to this code) without

holding a hearing. That is prohibited by case law, statute, and rule. (People v. McCallum

(2020) 55 Cal.App.5th 202, 215-216 & fn. 12 (McCallum); Dix v. Superior Court (1991)

53 Cal.3d 442, 456 (Dix); § 1170, subd. (d)(1) [authorizing the court to “resentence the

defendant in the same manner as if they had not previously been sentenced,” and

requiring the court to “apply the sentencing rules of the Judicial Council”]; Cal. Rules of

Court, rule 4.433(a) [“In every case, at the time set for sentencing under section 1191, the

sentencing judge must hold a hearing”].) I also agree with the People that the trial court

erred by failing to state its reasons for striking Williams’s serious felony enhancement.

(§ 1385, subd. (a); Cal. Rules of Court, rule 4.406.)

       We therefore must vacate Williams’s sentence and remand for a hearing, at which

the trial court must state its reasons if it strikes the enhancement. That is sufficient to

dispose of this appeal. The existing legal requirements to hold a hearing and state

reasons give the trial court all the guidance it needs on remand.

       I do not agree with the majority opinion’s imposition of an array of procedural

requirements on the trial courts. No party has proposed or briefed those requirements,

which go beyond the recommendations of the treatise on which the majority opinion

exclusively relies. (Maj. opn., ante, at pp. 5-7.) However sensible the treatise’s



                                               1
recommendations and the majority opinion’s additional procedures may be, I am

reluctant to saddle the trial courts with a system of mandatory procedures that are

unnecessary to resolution of this appeal and that no party has proposed or briefed. Oral

argument is no substitute. (Cf. maj. opn., ante, at p. 7, fn. 2.)

       For all of these reasons, I concur in the judgment only.


                                                                    MENETREZ
                                                                                           J.




                                               2